DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 01 December 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach the amended claim limitations with respect to at least independent claims 1 and 12.  However, the Examiner respectfully disagrees.  Specifically, the Examiner submits that US Patent No. 7,778,020 (hereinafter Flynn) teaches that removable modules can provide general or specialized processing services, provide storage, and “provide I/O connectivity services by operating as a bridge, switch, router, traffic shaper, or performing other functions known to those of skill in the art” (Flynn; Col 10 Lines 45 – 55).  Additionally, US Patent No. 8,799,570 (hereinafter Bandholz) teaches two power domains (Bandholz; Figure 2 Items 314 and 316).  The first power domain (Bandholz; Figure 2 Item 314) including blade computing resources (Bandholz; Figure 2 Item 156) as well as bus and network adapters (Bandholz; Figure 2 Items 158 and 167).  The Examiner submits that the teachings of Flynn, in combination with the teachings of Bandholz would lead to a system in which the bus and network adapters of Bandholz would be implemented as removable modules shown in Flynn.  Therefore, the first domain would include compute resources and a first subset of removable modules.  Additionally, Bandholz shows a disk drive adapter, switch, and disk drive (Bandholz; Figure 2 Items 172, 310, and 170) in a second power domain (Bandholz; Figure 2 Item 316).  Any of such devices could be implemented as removable modules similar to the description above.  As such, the second power domain would include storage resources of the blades and a second subset of removable modules.  Therefore, the Examiner submits that the prior art of record teaches the above claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,778,020 (hereinafter Flynn) in view of US Patent No. 8,799,570 (hereinafter Bandholz), further in view of US Patent No. 8,711,153 (hereinafter Franko), and further in view of US Patent Application Publication No. 2011/0035540 (hereinafter Fitzgerald).
As per claim 1, Flynn teaches a storage system, comprising: a plurality of blades (Flynn; Figure 7 Items 720a-h) comprising, in aggregate, compute resources (Flynn; Col 9 Line 61 – Col 10 Line 6, Col 10 Lines 46 – 55) and storage resources (Flynn; Col 10 Lines 46 – 55, Col 13 Lines 23 – 25); and at least one of the blades having one or more removable modules (Flynn; Figure 2 Items 212a – 212f, 222a – 222f, Figure 3 Item 100, Col 7 Lines 19 – 24, Col 9 Lines 44 – 50, Col 10 Lines 56 – 63).  Flynn also teaches wherein the removable modules can include flash memory devices (Flynn; Col 10 Lines 49 – 52).
Flynn does not teach wherein the compute resources of the plurality of blades and a first subset of the one or more removable modules have a first power distribution bus and a first power domain, and the storage resources of the plurality of blades and a second subset of the one or more removable modules have a second power distribution bus and a second power domain distinct from the first power distribution bus and the first power domain, and the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Bandholz teaches a blade computer system in which compute resources (Bandholz; Figure 2 Item 156) of a plurality of blades and a first subset of the one or more removable modules (Bandholz; Figure 2 Items 158 and/or 167) have a first power domain (Bandholz; Figure 2 Item 314, Col 6 Lines 22 – 33) (See “Response to Arguments” presented above) and storage resources of a plurality of blades (Bandholz; Figure 2 Item 338) and a second subset of the one or more removable modules (Bandholz; Figure 2 Items 170, 172, and/or 310) have a second power domain (Bandholz; Figure 2 Item 316, Col 6 Lines 22 – 33) (See “Response to Arguments” presented above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn to include the first and second power domains because doing so allows for powering down a blade without affecting the operation of data storage (Bandholz; Col 6 Lines 27 – 33).
Flynn in combination with Bandholz does not explicitly teach wherein the compute resources of the plurality of blades and the one or more removable modules have a first power distribution bus, and the storage resources of the plurality of blades and the one or more removable modules have a second power distribution bus distinct from the first power distribution bus, and the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Franko teaches that separate power domains powering different system components include distinct power busses (Franko; Col 5 Line 65 – Col 6 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz to include the distinct power busses because doing so allows for enhanced system reliability (Franko; Col 5 Line 65 – Col 6 Line 10).
Flynn in combination with Bandholz and Franko does not teach the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Fitzgerald teaches a blade system including flash storage resources including a plurality of heterogeneous flash memory devices (Fitzgerald; Paragraphs [0079] and [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz and Franko to include the plurality of heterogeneous flash memory devices because doing so allows for device configuration freedom and reduced environmental degradation (Fitzgerald; Paragraph [0086]).

As per claim 2, Flynn also teaches wherein the one or more removable modules comprises storage memory as a portion of the storage resources (Flynn; Col 10 Lines 46 – 55).  

As per claim 3, Flynn also teaches wherein the one or more removable modules comprises one or more processors as a portion of the compute resources (Flynn; Col 9 Line 61 – Col 10 Line 6).

As per claims 4 and 15, Flynn also teaches wherein the at least one of the plurality of blades, through selectability of the one or more removable modules, is configurable as each of a compute-only blade, a storage-only blade, and a combination compute and storage blade (Flynn; Col 8 Lines 46 – 51, Col 10 Lines 56 – 60).

As per claim 5, Flynn also teaches wherein the one or more removable modules comprises an accelerator module (Flynn; Col 9 Line 61 – Col 10 Line 6).

As per claim 6, Flynn also teaches wherein the one or more removable modules comprises a data processing unit (DPU) (Flynn; Col 9 Line 61 – Col 10 Line 6).

As per claim 7, Flynn also teaches wherein the one or more removable modules comprises a smart network interface controller (SmartNIC) (Flynn; Col 9 Line 61 – Col 10 Line 6, Col 10 Lines 34 – 45, Col 13 Lines 25 – 28).

As per claim 8, Flynn also teaches wherein the one or more removable modules comprises one or more graphics processing units (GPU) as a portion of the compute resources (Flynn; Col 9 Line 61 – Col 10 Line 6).

As per claim 9, Flynn in combination with Bandholz and Franko teaches the system as described per claim 1 (see rejection of claim 1 above).  Flynn also teaches numerous options for removable modules (Flynn; Col 9 Line 61 – Col 10 Line 6).
Flynn in combination with Bandholz and Franko does not explicitly teach wherein the one or more removable modules comprises a neural network as a portion of the compute resources.
However, Applicant(s) numerous definitions of the "one or more removable modules" (claims 2, 3, and 5 – 9) is construed to be an admission that the criticality does not reside in the type of the "one or more removable modules" utilized and are hence obvious variations of one another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz and Franko to include the removable neural network because doing so allows for enhancing any machine learning operations performed by the system.

As per claim 10, Flynn also teaches wherein: blades of the plurality of blades are coupled as a storage cluster or a storage array (Flynn; Col 10 Lines 46 – 52); and the blades of the plurality of blades are heterogeneous as to the compute resources, the storage resources and the one or more removable modules (Flynn; Col 13 Lines 23 – 25).

As per claim 11, Flynn also teaches wherein the at least one of the plurality of blades comprises a blade having a plurality of slots (Flynn; Figure 1 Items 122a-j) for a plurality of removable modules.

As per claim 12, Flynn teaches a storage system, comprising: a plurality of blades (Flynn; Figure 7 Items 720a-h) coupled as a storage array or storage cluster (Flynn; Col 10 Lines 46 – 52); and each of one or more of the plurality of blades having one or more removable modules (Flynn; Figure 2 Items 212a – 212f, 222a – 222f, Figure 3 Item 100, Col 7 Lines 19 – 24, Col 9 Lines 44 – 50, Col 10 Lines 56 – 63).  Flynn also teaches wherein the removable modules can include flash memory devices (Flynn; Col 10 Lines 49 – 52).
Flynn does not teach wherein the compute resources of the plurality of blades and a first subset of the one or more removable modules have a first power distribution bus and a first power domain, and storage resources of the plurality of blades and a second subset of the one or more removable modules have a second power distribution bus and a second power domain distinct from the first power distribution bus and the first power domain, and the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Bandholz teaches a blade computer system in which compute resources (Bandholz; Figure 2 Item 156) of a plurality of blades and a first subset of the one or more removable modules (Bandholz; Figure 2 Items 158 and/or 167) have a first power domain (Bandholz; Figure 2 Item 314, Col 6 Lines 22 – 33) (See “Response to Arguments” presented above) and storage resources of a plurality of blades (Bandholz; Figure 2 Item 338) and a second subset of the one or more removable modules (Bandholz; Figure 2 Items 170, 172, and/or 310) have a second power domain (Bandholz; Figure 2 Item 316, Col 6 Lines 22 – 33) (See “Response to Arguments” presented above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn to include the first and second power domains because doing so allows for powering down a blade without affecting the operation of data storage (Bandholz; Col 6 Lines 27 – 33).
Flynn in combination with Bandholz does not explicitly teach wherein the compute resources of the plurality of blades and the one or more removable modules have a first power distribution bus, and the storage resources of the plurality of blades and the one or more removable modules have a second power distribution bus distinct from the first power distribution bus, and the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Franko teaches that separate power domains powering different system components include distinct power busses (Franko; Col 5 Line 65 – Col 6 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz to include the distinct power busses because doing so allows for enhanced system reliability (Franko; Col 5 Line 65 – Col 6 Line 10).
Flynn in combination with Bandholz and Franko does not teach the second subset of the one or more removable modules have a plurality of heterogeneous flash memory devices.
However, Fitzgerald teaches a blade system including flash storage resources including a plurality of heterogeneous flash memory devices (Fitzgerald; Paragraphs [0079] and [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz and Franko to include the plurality of heterogeneous flash memory devices because doing so allows for device configuration freedom and reduced environmental degradation (Fitzgerald; Paragraph [0086]).

As per claim 13, Flynn also teaches wherein the one or more removable modules comprises various amounts of flash memory (Flynn; Col 10 Lines 25 – 30, Col 10 Lines 46 – 52).

As per claim 14, Flynn also teaches wherein the one or more removable modules comprises one or more processors, data processing units, graphics processing units, or accelerators (Flynn; Col 9 Line 61 – Col 10 Line 6).

As per claim 16, Flynn also teaches wherein the one or more removable modules comprises a SmartNIC having a DPU (Flynn; Col 9 Line 61 – Col 10 Line 6, Col 10 Lines 34 – 45, Col 13 Lines 25 – 28).

As per claim 17, Flynn teaches a method of configuring a storage system (Flynn; Figure 7 Item 700), comprising: accessing first data in the storage system (Flynn; Col 10 Lines 15 – 23); adding a removable module to each of one or more of a plurality of blades of a storage system (Flynn; Col 56 – 57); and accessing the first data or second data in the storage system (Flynn; Col 10 Lines 15 – 23), with the one or more of the plurality of blades reconfigured by the adding the removable module to each of the one or more of the plurality of blades (Flynn; Col 10 Lines 56 – 63).
Flynn does not teach wherein the compute resources of the plurality of blades and the one or more removable modules have a first power distribution bus and a first power domain, and the storage resources of the plurality of blades and the one or more removable modules have a second power distribution bus and a second power domain distinct from the first power distribution bus and the first power domain, at least the removable module having a plurality of heterogeneous flash memory devices.
However, Bandholz teaches a blade computer system in which compute resources of a plurality of blades have a first power domain (Bandholz; Figure 2 Item 314, Col 6 Lines 22 – 33) and storage resources of a plurality of blades have a second power domain (Bandholz; Figure 2 Item 316, Col 6 Lines 22 – 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn to include the first and second power domains because doing so allows for powering down a blade without affecting the operation of data storage (Bandholz; Col 6 Lines 27 – 33).
Flynn in combination with Bandholz does not explicitly teach wherein the compute resources of the plurality of blades and the one or more removable modules have a first power distribution bus, and the storage resources of the plurality of blades and the one or more removable modules have a second power distribution bus distinct from the first power distribution bus, at least the removable module having a plurality of heterogeneous flash memory devices.
However, Franko teaches that separate power domains powering different system components include distinct power busses (Franko; Col 5 Line 65 – Col 6 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz to include the distinct power busses because doing so allows for enhanced system reliability (Franko; Col 5 Line 65 – Col 6 Line 10).
Flynn in combination with Bandholz and Franko does not teach the removable module having a plurality of heterogeneous flash memory devices.
However, Fitzgerald teaches a blade system including flash storage resources including a plurality of heterogeneous flash memory devices (Fitzgerald; Paragraphs [0079] and [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Flynn in combination with Bandholz and Franko to include the plurality of heterogeneous flash memory devices because doing so allows for device configuration freedom and reduced environmental degradation (Fitzgerald; Paragraph [0086]).

As per claim 18, Flynn also teaches wherein the adding the removable module comprises adding a processor, storage memory, a SmartNIC, an accelerator, a DPU or a GPU (Flynn; Col 9 Line 61 – Col 10 Line 6).  

As per claim 19, Flynn also teaches removing a further removable module from another of the plurality of blades (Flynn; Col 10 Lines 56 – 63).

As per claim 20, Flynn also teaches replacing a further removable module in another of the plurality of blades by a still further removable module (Flynn; Col 10 Lines 56 – 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181